Citation Nr: 0806158	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  

2.  Entitlement to service connection for loss of smell.

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for chemical asthma disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, and a July 2007 Memorandum Decision of 
the U.S. Court of Appeals for Veterans Claims (Court).

In the December 2006 rating decision, the RO denied 
entitlement to service connection for loss of smell and 
entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chemical asthma disorder.  The RO in Atlanta, Georgia, 
currently has jurisdiction of the case.  

In a June 2005 decision, the Board denied entitlement to 
initial compensable ratings for service-connected bilateral 
hearing loss and bilateral perforated tympanic membrane, as 
well as entitlement to VA compensation under 38 U.S.C.A. § 
1151 for tinnitus as a result of a surgical procedure at a VA 
medical facility in November 2000.  The veteran appealed that 
part of the Board's decision that denied entitlement to 
compensable ratings to the Court.  In July 2007, the Court 
issued a Memorandum Decision, which vacated that part of the 
June 2005 Board decision that denied a compensable rating for 
bilateral hearing loss and remanded the claim to the Board 
for readjudication consistent with the opinion.  The 
remainder of the Board's decision was otherwise affirmed.  

In March 2007, the veteran filed a claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The RO acknowledged receipt of this claim in a May 2007 
letter, but it does not appear to have taken any further 
action.  As such, this matter is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's Memorandum Decision, the Board finds 
that further development is needed before a decision can be 
issued on the merits of the veteran's claim for an initial 
compensable rating for service-connected bilateral hearing 
loss.  Such development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007) are met.  

As an initial matter, when a veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, the VA's duty to assist 
includes providing a new examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  A VA compensation and 
pension (C&P) audio examination was conducted in July 2002 
and is now over five years old.  Though VA and private 
treatment records have been associated with the claims folder 
since the July 2002 examination, none contain audiometric 
readings so as to ascertain the current severity of the 
veteran's bilateral hearing loss.  In light of the foregoing, 
fundamental fairness warrants a more contemporaneous VA C&P 
examination for the purpose of ascertaining the current 
severity of the veteran's hearing loss disability.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, as the consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Additionally, the veteran's VA treatment records dated since 
2002 appear to be incomplete.  On remand, the RO/AMC should 
obtain the veteran's complete VA treatment records, dated 
since July 2002.

Lastly, the Court of Appeals for Veterans Claims has held 
that when an appellant files a timely notice of disagreement 
(NOD) and there is no issuance of a statement of the case 
(SOC), the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  In a December 2006 rating decision, 
the RO denied service connection for loss of smell and denied 
entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chemical asthma disorder.  The veteran filed a NOD that was 
received by the RO in February 2007.  The record before the 
Board, however, does not show that the RO has issued a SOC 
concerning these issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for hearing loss from the 
Tennessee Valley Health Care System, 
Nashville VA Medical Center, and 
Chattanooga Community Based Outpatient 
Clinic, dated since July 2002.  

2.  Thereafter, schedule the veteran for 
a VA audio examination to determine the 
current severity of his bilateral hearing 
loss.  The veteran's claims folder and a 
copy of this remand should be available 
to the examiner.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

3.  Issue a SOC concerning the veteran's 
disagreement with the denial of service 
connection for loss of smell and the 
denial of entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for chemical 
asthma disorder, which were issued in the 
December 2006 rating decision.  He should 
be informed that a timely substantive 
appeal must be filed to perfect his 
appeal as to these issues.  

4.  Thereafter, readjudicate the claim 
for entitlement to an increased initial 
rating for service-connected bilateral 
hearing loss.  If the benefit sought on 
appeal is not granted, issue a 
supplemental statement of the case (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

